
	

113 S2490 IS: To include a question to ascertain United States citizenship and immigration status in each questionnaire used for a decennial census of population, and for other purposes.
U.S. Senate
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2490
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2014
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To include a question to
			 ascertain United States citizenship and immigration status in each
			 questionnaire used for a decennial census of population, and for other
			 purposes.
	
	1.Ascertaining citizenship and immigration status in decennial census of populationSection 141 of title 13, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following:(g)Notwithstanding section 5 of this title, the Secretary shall include in each questionnaire used for
			 the conduct of a decennial census of population under subsection (a) a
			 question to ascertain United States citizenship and immigration status..
			
